      Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 1 of 15 PageID #:28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



    IGNATIUS GOETZ,

                          Plaintiff,
                                                                  Case No. 1:20-cv-05167
         v.

    DALE HILLER,                                                  Hon. Mary M. Rowland

                          Defendant



    DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF HIS MOTION TO
                     DISMISS THE COMPLAINT
        Defendant Dale Hiller respectfully submits this memorandum of law in support of

his Rule 12(b)(6) motion to dismiss Plaintiff’s complaint for failure to state a claim upon

which relief can be granted.

                                           INTRODUCTION
        This case arises in the context of the widespread outrage, debate, and protests

regarding police brutality and misconduct that swept the nation after police killed George

Floyd in Minneapolis, Minnesota. While protests spread across the country, hundreds of

reports of police violence towards protesters and violations of First Amendment rights

began to surface, becoming an independently troubling and newsworthy phenomenon. 1

        Defendant Dale Hiller paid close attention to these developments. A decorated

combat veteran and former first responder with the Los Angeles Fire Department, Mr.



1
 Tara Law, 'It’s Obvious There’s a Cultural Rot': Activists Collect Hundreds of Examples of Alleged Police
Misconduct in One Public Spreadsheet, TIME (June 7, 2020, 6:26 PM),
https://time.com/5849839/police-brutality-george-floyd-protests-spreadsheet/.
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 2 of 15 PageID #:29




Hiller became concerned with police misconduct in 2019, after witnessing a friend’s life put

in danger by the actions of police. Since that time, Mr. Hiller has devoted his YouTube

channel, previously a forum for gaming-related videos, to discussing and exposing police

misconduct that poses a danger to citizens’ health, safety, and constitutional rights.

          On June 4, 2020, in the midst of significant ongoing protests against police and

violence against minorities, a Chicago Police Department officer wearing a name tag

reading “Goetz,” was filmed in a van with other officers extending both middle fingers to

protesters, allegedly in response to a protester’s similar gesture towards the van. 2 As the

video spread and was reported on in the media that day, the Chicago Police Department

opened an investigation into the incident. 3 Chicago Mayor Lori Lightfoot called on the

department to fire the officer, and on June 9, the Chicago Police Department confirmed that

the officer involved had been stripped of his police powers but did not release the officer’s

name. 4

          After reading about the incident on social media and in news reports—his typical

sources for videos that he makes—Mr. Hiller decided that it fit his interest in discussing

police misconduct towards citizens and set out to create a video for his YouTube channel.

While researching for his video, he discovered the Chicago Police Data Project (CPDP)

website, 5 which aggregates data from the police complaint records released pursuant to a

court order. Erroneously believing that the CPDP website was operated by the Chicago



2
  Colin Boyle, Chicago Cop Who Flipped Off Protesters Stripped Of Police Powers, Block Club Chicago
(June 9, 2020, 1:55 PM), https://blockclubchicago.org/2020/06/09/chicago-cop-who-flipped-off-
protesters-stripped-of-police-powers/.
3
  Id.
4
  Id.
5
  http://cpdp.co
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 3 of 15 PageID #:30




Police Department, 6 Mr. Hiller decided to include a second segment in the video with

commentary about the website and its relation to police transparency, since he was already

going to be discussing the incident involving the Chicago Police Department.

       On June 6, 2020, Mr. Hiller published his video, titled “What Cops REALLY Think

Of You.” In the video, Mr. Hiller spends approximately four minutes discussing the June 4

incident, displaying pictures and videos of the incident, and reading from news reports.

Following this discussion, Mr. Hiller inserted a commercial break at the 4:02 mark, and

then continued to a second segment in which he discussed police transparency and the

CPDP database.

       In order to show viewers what kind of data the CPDP website does and does not

contain, Mr. Hiller displayed the CPDP page for Plaintiff Ignatius Goetz and reviewed all of

the information contained therein, including Plaintiff’s commendations and complaints filed

against him. At no time during his discussion of the CPDP website did Mr. Hiller connect

Plaintiff to the previous segment regarding the June 4 incident, nor did he state, hint, or

imply that Plaintiff was the individual depicted in the images and videos of that incident;

Mr. Hiller’s discussion related to Plaintiff was limited to the topic of the CPDP website and

police transparency.

       Nevertheless, Plaintiff brought suit in the Circuit Court of Cook County alleging that

Mr. Hiller defamed him and placed him in a false light by discussing him in the video.

According to Plaintiff, by “referring to [him] within the video and by reviewing Mr. Goetz’s

CPDP profile, Defendant . . . has implicated Plaintiff as the white, male Chicago Police



6
 CPDP is in fact a project of the Invisible Institute, a non-profit organization headquartered in
Chicago.
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 4 of 15 PageID #:31




Officer using profane gestures to the group of protesters,” and that Plaintiff is in fact not the

individual from the June 4 incident. Compl. ¶¶ 10–11.

       Plaintiff’s complaint is replete with conclusory assertions and thin on facts that

would render his claims plausible. The complaint fails to state a claim upon which relief can

be granted for several reasons, discussed in turn below:

       First, because Mr. Hiller did not state that Plaintiff was the Chicago Police officer

who made the profane gesture towards protesters, and because it would be reasonable to

construe the article in a way that does not insinuate that he is that individual, Plaintiff

cannot maintain a cause of action for defamation per se.

       Second, even if Plaintiff’s complaint can be read as alleging a cause of action for

defamation per quod, Plaintiff has alleged only damages that are either non-pecuniary in

nature or vague and nonspecific, and therefore has not adequately pled special damages

pursuant to Federal Rule of Civil Procedure 9(g).

       Third, as a public official Plaintiff must plead that Mr. Hiller acted with actual

malice, as well as supporting facts sufficient to render the allegation plausible under federal

pleading standards. Because Plaintiff’s cause of action for defamation contains only a bare,

conclusory recitation of the element of actual malice, it must be dismissed.

       Finally, Plaintiff’s cause of action for false light must be dismissed because (1) the

complaint does not sufficiently plead actual malice, a crucial element of false light invasion

of privacy, (2) where a false light claim is based upon a failed claim for defamation per se,

the false light challenge must fail as well, and (3) Plaintiff has failed to adequately plead

special damages.
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 5 of 15 PageID #:32




                                          ARGUMENT
        To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege enough

facts “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for this misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In evaluating a motion to dismiss pursuant

to Rule 12(b)(6), a court must treat all well-pleaded facts in the complaint as true, but mere

“labels and conclusions, and a formulaic recitation of the elements of a cause of action” are

insufficient to state a cause of action. Twombly, 550 U.S. at 555. See also Brooks v. Ross, 578

F.3d 574, 581 (7th Cir. 2009) (“[I]n considering the plaintiffs [sic] factual allegations, courts

should not accept as adequate abstract recitations of the elements of a cause of action or

conclusory legal statements.”). Rather, the plaintiff must “present a story that holds together”

and would, if the facts were proven as alleged, satisfy each element of his claim. Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). A court sitting in diversity jurisdiction

applies the substantive law of the forum state, and federal procedural law. Lott v. Levin, 469

F. Supp. 2d 575, 579 (N.D. Ill. 2007).

   I.      PLAINTIFF FAILS TO STATE A CLAIM FOR DEFAMATION

        Under Illinois law a statement is defamatory if “it tends to harm a person’s

reputation to the extent that it lowers that person in the eyes of the community or deters

others from associating with that person.” Tuite v. Corbitt, 224 Ill. 2d 490, 866 (2006). To

state a claim for defamation, “a plaintiff must present facts showing that the defendant

made a false statement about the plaintiff, the defendant made an unprivileged publication
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 6 of 15 PageID #:33




of that statement to a third party, and that this publication caused damages.” Solaia Tech.,

LLC v. Specialty Pub. Co., 221 Ill. 2d 558, 579 (Ill. 2006).

       Illinois categorizes defamation as either per se or per quod. Defamation per se involves

“words so obviously and naturally hurtful to the aggrieved person that proof of their

injurious character is unnecessary.” Cantrell v. American Broadcasting Cos., 529 F. Supp. 746,

752 (N.D. Ill. 1981). To constitute defamation per se, a statement must fall within five

specific categories:

       (1) words that impute a person has committed a crime; (2) words that impute
       a person is infected with a loathsome communicable disease; (3) words that
       impute a person is unable to perform or lacks integrity in performing her or
       his employment duties; (4) words that impute a person lacks ability or
       otherwise prejudices that person in her or his profession; and (5) words that
       impute a person has engaged in adultery or fornication.
Lott v. Levitt, 469 F. Supp. 2d 575, 579 (N.D. Ill. 2007) (citing Solaia Tech., 221 Ill. 2d 558).

The difference between the third and fourth categories is that “[t]he former seems to imply

some sort of on-the-job malfeasance; the latter covers suitability for a trade or profession.”

Pippen v. NBCUniversal Media, LLC, 734 F.3d 610, 613 (7th Cir. 2013).

       Defamation per quod, on the other hand, exists “where extrinsic facts or innuendo

render defamatory a publication not libelous on its face, and the defamation causes special

damages.” Zechman v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 89 C 2470, 1990 U.S.

Dist. LEXIS 15949 at *7 (N.D. Ill. Nov. 14, 1990) (citing Pruitt v. Chow, 742 F.2d 1104,

1008 (7th Cir. 1984)).

   A. PLAINTIFF’S DEFAMATION PER SE CLAIM IS BARRED BY THE RULE
      OF INNOCENT CONSTRUCTION
       As a threshold matter, at no point in the video in question does Mr. Hiller state or

imply that Ignatius Goetz is the Chicago Police Officer seen extending his middle fingers to
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 7 of 15 PageID #:34




protesters. For that reason alone, Plaintiff’s defamation claim should fail, as Mr. Hiller did

not make a statement of fact of or concerning Plaintiff.

       But even if Mr. Hiller’s video could be construed as raising a defamatory implication,

it is not actionable as defamation per se because it is also reasonably capable of a non-

defamatory construction. In Illinois, an allegedly defamatory statement is not actionable per

se if it is “reasonably capable of an innocent construction.” Solaia, 221 Ill. 2d at 580. The

rule of innocent construction applies “to the meaning of the words . . . [and] to the

identification of the object of the speech, or the question of colloquium, and to the

determination of whether the statement is a statement of fact.” Spelson v. CBS, Inc., 581 F.

Supp. 1195, 1200–01 (N.D. Ill. 1984).

       In assessing whether a statement is reasonably capable of an innocent construction,

courts “consider the statement in context and give the words of the statement, and any

implications arising from them, their natural and obvious meaning.” Solaia, 221 Ill. 2d at

580. While a court should not strain to find a nondefamatory interpretation of a statement,

“there is no balancing of reasonable constructions.” Id. (quoting Mittelman v. Witous, 135 Ill.

2d 220, 232 (1989). In other words, “any reasonable, innocent interpretation sounds the

death knell to a per se defamation claim.” Lott, 556 F.3d at 569. The innocent construction

rule is intended to favor defendants because of the presumption of damages in defamation

per se cases. Anderson v. Vanden Dorpel, 172 Ill. 2d 399, 413 (1996). Whether a statement can

be reasonably be given an innocent construction is a question of law. Nast v. Connecticut

General Life Ins. Co., 632 F. Supp. 1024, 1026 (N.D. Ill. 1986).

       Plaintiff appears to implicitly acknowledge that Mr. Hiller’s video can reasonably be

construed in a non-defamatory way when he pleads an extrinsic interpretation in order to
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 8 of 15 PageID #:35




give Mr. Hiller’s words a defamatory gloss not apparent on their face. Plaintiff’s complaint

states:

          Contained within the video, Defendant, DALE HILLER, points to the
          Chicago Police Officer and states “And then you have Goetz [referring to
          Police Sergeant Ignatius Goetz] at the back flipping off the protesters.”
Compl. ¶ 8 (emphasis added).

          In this paragraph, Plaintiff refers to Mr. Hiller’s statement approximately two

minutes and fifteen seconds into his video. But the name Ignatius Goetz had not been

mentioned or displayed when Mr. Hiller made this statement, nor had Plaintiff’s identity

been alluded to or discussed in any way. Instead, Mr. Hiller was plainly and obviously

referring to the officer depicted in the photos and video making the profane gesture towards

protesters, who bore a name tag reading “Goetz.” Indeed, beginning at approximately three

minutes and thirty-four seconds into his video, Mr. Hiller explicitly states that he is referring

to the visible name tag of the pictured officer.

          Only after his discussion of the gesturing incident, in the second segment of the video

unrelated to that incident, does Plaintiff’s name appear for the first time. At approximately

four minutes into his video, Mr. Hiller inserted a commercial break and then segued into a

separate and distinct discussion about police transparency and an online database that

provides public information on Chicago Police Department officers, stating:

          Now before I let you go to ponder the heavy burden of knowing how the law
          enforcement agencies that rule over us feel about us, the citizens, I’ll show
          you something a little deeper; something that I thought is almost outstanding.
Mr. Hiller then introduces the CPDP website, which catalogues information regarding

police misconduct within the Chicago Police Department obtained via the court-ordered

release of civilian complaints.
    Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 9 of 15 PageID #:36




       In this segment of his video, Mr. Hiller displays the CPDP page for Ignatius Goetz,

listed with the rank of “Police Officer,” and guides viewers through the various data that the

website offers. Mr. Hiller also expresses frustration at the reluctance of police officers to file

misconduct complaints against their colleagues, the lack of disciplinary action against police

officers, and the lack of detailed information available regarding complaints on the CPDP

website. But at no time during the second segment of his video does Mr. Hiller refer to, or

hint towards, the gesturing incident discussed in the first segment. Rather, the second

segment focused entirely on the merits of the CPDP as a transparency tool and was tied to

the first section only by the fact that both related to the Chicago Police Department.

       This Court’s application of the rule of innocent construction in Wilson v. Arts &

Entertainment Network, 1998 U.S. Dist. LEXIS 14747 (N.D. Ill. Sept. 25, 1998), is

instructive. In Wilson, former Oak Park police officer Jim Wilson filed a lawsuit against

A&E Television Networks (A&E) alleging defamation and false light invasion of privacy

stemming from an interview he gave for a documentary about mobster Sam Giancana. Id.

The segment of the documentary containing Wilson’s interview was introduced by a

narrator stating, “Those who enforced the law were the cheapest to buy.” Id. at *2. The

documentary then aired part of Wilson’s interview, identifying him with his name and as a

“former police officer” in text on the screen, in which he said:

       Wilson: Once you took the money you became one of them, and then if you
       decided not to take the money, it was the fear of what you had done and what
       they could do to you that would entice you to play ball with them.
       Interviewer: And what could they do to you?
       Wilson: They could kill you.
Id. at *2–3.
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 10 of 15 PageID #:37




       Holding that the rule of innocent construction barred Wilson’s defamation per se

claim, the court reasoned that although the juxtaposition of the narration and interview

“may permit” an inference that Wilson was a corrupt police officer, the video “does not

explicitly claim that Wilson was corrupt.” Id. at *11.

       Here, the gap between the actual words spoken and the alleged defamatory inference

is even greater than in Wilson. Mr. Hiller did not display Plaintiff’s name or CPDP page

while discussing the officer who made the offensive gesture. The only reference made to

plaintiff was in the second segment of the video, which occurred after a commercial break

and was unrelated to the gesturing incident (and made no mention of it at all). Plaintiff may

believe that Mr. Hiller was referring to him when he used the name “Goetz,” but he is not

entitled to place words into Mr. Hiller’s mouth to create a claim for defamation per se, nor is

his interpretation entitled to deference. See Ludlow v. Northwestern Univ., 79 F. Supp. 3d 824,

838 (N.D. Ill. 2015) (“While the Court must take all well-pleaded allegations in a complaint

as true for the purposes of determining a motion to dismiss, the Court need not take the

plaintiff's interpretation of the allegedly defamatory words at face value.”) (internal quotation

marks and citation omitted).

   Because Mr. Hiller’s video did not state or imply that Plaintiff was the officer seen

gesturing at protesters, and can be reasonably construed in a non-defamatory manner,

Plaintiff’s defamation per se claim fails as a matter of law.

   B. PLAINTIFF’S ALLEGATION THAT MR. HILLER ACCUSED HIM OF
      COMMITTING A CRIME IS UNSUPPORTED AND WITHOUT MERIT
   Plaintiff appears to also allege defamation per se on the grounds that Mr. Hiller published

“an implication that Plaintiff is guilty of serious and reprehensible criminal conduct.”

Compl. ¶ 20. But in order to state a claim for defamation per se based on imputation of
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 11 of 15 PageID #:38




criminal conduct, a statement must charge the plaintiff with commission of an indictable

offense that involves moral turpitude and is punishable by death or imprisonment. Weber v.

Village of Hanover Park, 768 F. Supp. 630, 638 (N.D. Ill. 1991). At no time did Mr. Hiller

ever state or imply that Plaintiff had engaged in any criminal activity, let alone the type of

serious criminal conduct that gives rise to a claim of defamation per se. And Plaintiff has not

alleged any facts, plausible or otherwise, that would tend show Mr. Hiller has in fact made

any such publication. Accordingly, to the extent Plaintiff’s defamation per se claim rest upon

a statement that imputes criminal conduct, it fails to state a claim and must be dismissed.

   C. PLAINTIFF ALSO FAILS TO STATE A CLAIM FOR DEFAMATION PER
      QUOD
       Even if Plaintiff’s complaint is charitably interpreted as pleading a claim for

defamation per quod, it must be dismissed because Plaintiff does not adequately plead special

damages. To state a claim for defamation per quod, a plaintiff must plead special damages

with particularity. Cody v. Harris, No. 03-CV-934, 2004 U.S. Dist. LEXIS 6934 at *16 (N.D.

Ill. Jan. 21, 2004). “Although an estimation of final total dollar amounts lost is unnecessary,

the pleadings must demonstrate some actual pecuniary loss.” Action Repair, Inc. v. American

Broadcasting Cos., 776 F.2d 143, 149–50 (7th Cir. 1985) (internal citations omitted).


       In his complaint, Plaintiff alleges damage to his “personal and professional

reputation,” and “emotional distress, humiliation, embarrassment, and “mental suffering.”

Compl. ¶ 21. Such allegations do not demonstrate any pecuniary loss and are “clearly not

sufficient to state a claim for special damages.” Cody, 2004 U.S. Dist. LEXIS at *17. Accord

Brown and Williamson Tobacco Corp. v. Jacobson, 713 F.2d 262 (7th Cir. 1983) (pleading

general reputational harm is insufficient to satisfy special damages pleading requirements).
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 12 of 15 PageID #:39




The only other damages plaintiff alleges are “damages, including, but not limited to lost

income and opportunities, as well as damage to his future earning capacity.” Plaintiff does

not point to any specific opportunities or income lost, nor does he explain in what way his

future earning capacity has been diminished. Such vague and conclusory allegations do not

satisfy the pleading requirements of Federal Rule of Civil Procedure 9(g).


       Moreover, “the pleader must do more than allege that the injury suffered was the

natural result of the alleged libel. At the very least, the allegation must be explicit.” Spelson v.

CBS, Inc., 581 F. Supp. 1195, 1201 (N.D. Ill. 1984) (internal quotation marks omitted). A

plaintiff’s failure to allege how a defamatory statement caused specific injuries is fatal to a

claim of defamation per quod. See id. at 1206 (“The complaint wholly fails to allege which

statements caused what damage, how such statements damaged plaintiff, [and] the exact

amounts of alleged damages . . . .”). Because Plaintiff has alleged only vague or non-

pecuniary damages, and has failed to allege the causal link of any damages, he also fails to

state a claim of defamation per quod.

   D. PLAINTIFF FAILS TO ADEQUATELY PLEAD ACTUAL MALICE

       In New York Times Co. v. Sullivan, 376 U.S. 254 (1964), the Supreme Court

proclaimed our “profound national commitment to the principle that debate on public issues

should be uninhibited, robust, and wide-open” and cautioned that “erroneous [statements

are] inevitable in free debate, and . . . must be protected if the freedoms of expression are to

have the breathing space that they need . . . to survive.” Id. at 270–72. To protect that

breathing space, the Court held that public officials cannot sustain a libel action unless they

plead and prove by clear and convincing evidence that the defendant acted with “actual

malice,” defined as “knowledge that [the statement] was false or with reckless disregard of
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 13 of 15 PageID #:40




whether it was false or not.” Id. at 279–80. Further expounding on these principles in a

subsequent case, the Court stated:

       Criticism of government is at the very center of the constitutionally protected
       area of free discussion. Criticism of those responsible for government
       operations must be free, lest criticism of government itself be penalized. It is
       clear, therefore, that the "public official" designation applies at the very least
       to those among the hierarchy of government employees who have, or appear
       to the public to have, substantial responsibility for or control over the conduct
       of governmental affairs.


Rosenblatt v. Baer, 383 U.S. 75, 85 (1966).

       Following the Court’s reasoning in Sullivan and Rosenblatt, the Supreme Court of

Illinois has repeatedly affirmed that a police officer of even the lowest rank is a “public

official” who must prove actual malice to recover for defamation:

       Although as a patrolman he is 'the lowest in rank of police officials' . . . his
       duties are peculiarly 'governmental' in character and highly charged with the
       public interest . . . The abuse of a patrolman's office can have great
       potentiality for social harm; hence, public discussion and public criticism
       directed towards the performance of that office cannot constitutionally be
       inhibited by threat of prosecution under State libel laws.


Reed v. Northwestern Pub. Co., 124 Ill. 2d 495, 507 (1988) (quoting Coursey v. Greater Niles

Township Publishing Corp., 40 Ill. 2d 257, 265 (1968)). As a sergeant in the Chicago Police

Department, Plaintiff is indisputably a public official and must plead and prove that Mr.

Hiller published a false statement of fact with actual malice. Madison v. Frazier, 539 F.3d

646, 657 (7th Cir. 2008).

       To satisfy the actual malice standard, Plaintiff must show subjectively that Mr. Hiller

actually had a “high degree of awareness of . . . probable falsity.” Harte-Hanks

Communications v. Connaughton, 491 U.S. 657, 688 (1989) (quoting Garrison v. Louisiana, 379
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 14 of 15 PageID #:41




U.S. 64, 74 (1964)). This bar is so high that “[f]ailure to investigate before publishing, even

when a reasonably prudent person would have done so, is not sufficient to establish reckless

disregard.” Id. (citing St. Amant v. Thompson, 390 U.S. 727, 731, 733 (1968)). While Federal

Rule of Civil Procedure 9(b) permits states of mind to be pled generally, alleging actual

malice without plausible supporting factual allegations is precisely the bare recitation of

elements that federal pleading standards prohibit and will not withstand a motion to

dismiss. See Pippen v. NBC Universal Media, LLC, No. 11-CV8834, 2012 U.S. Dist. LEXIS

195436 at *2 (N.D. Ill. Aug. 2, 2012), aff’d sub nom. Pippen v. NBCUniversal Media, LLC, 734

F.3d 610 (7th Cir. 2013).

         In this case, Plaintiff pleads only a bare conclusory assertion: “The statements

published by Defendant, DALE HILLER, were published with knowledge that the

statements were false and/or published with a reckless disregard for the truth.” Compl. ¶ 15.

Plaintiff offers no facts whatsoever to support his allegation of actual malice, and therefore

his complaint fails to state a cause of action for defamation.

   II.      PLAINTIFF’S FALSE LIGHT CLAIM FAILS FOR THE SAME REASONS
            AS HIS DEFAMATION CLAIM


Plaintiff’s cause of action for false light invasion of privacy must be dismissed for the same

reasons as his defamation claim.

         A plaintiff may not evade the pleading restrictions of defamation by bringing a cause

of action for false light invasion of privacy. Where a false light claim is based on an

unsuccessful defamation per se claim, the false light claim also fails. See Madison v. Frazier,

539 F.3d 646, 659 (7th Cir. 2008). But even if Plaintiff’s complaint is read as attempting to

allege defamation per quod, his false light claim still fails. Where a false light claim is based
   Case: 1:20-cv-05167 Document #: 5-1 Filed: 09/09/20 Page 15 of 15 PageID #:42




on a statement that is not defamatory per se, a plaintiff must allege special damages with

particularity, as he would in a cause of action for defamation per quod. Maremont v. Susan

Fredman Design Group, Ltd., 772 F. Supp. 2d 967, 973 (N.D. Ill. 2011). As discussed above,

Plaintiff has failed to satisfy the pleading standards for special damages, and therefore his

false light invasion of privacy claim fails as a matter of law.

       Furthermore, actual malice is an element of all actions for false light invasion of

privacy. Kolegas v. Heftel Broad. Corp., 154 Ill. 2d 1, 17–18 (1992). Because, as previously

discussed, Plaintiff failed to plead any facts with respect to actual malice, his false light

claim must similarly be dismissed.

                                        CONCLUSION

       For the foregoing reasons, Defendant Dale Hiller respectfully requests that the Court

dismiss Plaintiff’s complaint.




 Dated: September 9, 2020                                         Respectfully Submitted,

                                                                  By: /s/ Ari Z. Cohn_____

                                                                  Ari Z. Cohn (#6303077)
                                                                  5315 N. Clark St., Suite 152
                                                                  Chicago, Illinois 60640
                                                                  Telephone: (312) 262 – 2090
                                                                  Email: attorney@aricohn.com
                                                                  Attorney for Dale Hiller
